 

Exhibit 10.3

AbTech no industries 300 [image_001.jpg]   H O L D I N G S, I N C.

 

 



SENT VIA EMAIL

 

November 15, 2018

 

Wendy Neu

Tilly LLC

 

Re: Debt Conversion Terms

 

Dear Wendy:

 

In a previous letter, I notified you that Abtech Holdings, Inc. (the “Company”)
had granted to you the right to convert your outstanding loans to the Company
into shares of the Company’s common stock (the “Common Stock”) at a conversion
price of $0.00627 per share (the “Conversion Price”). This conversion right was
conditioned upon the Company successfully amending its Articles of Incorporation
to increase the number of authorized shares to accommodate the conversion of
your loans and the conversion of debt by other debtholders who were offered the
same conversion terms.

 

The purpose of this letter is to advise you that on November 6, 2018, the
Company completed a reverse stock split with a corresponding adjustment to its
number of authorized shares. These events activated your conversion right
effective for 30 days beginning November 6, 2018 and ending December 6, 2018.

 

In addition, I am pleased to inform you that on November 15, 2018, the Company’s
Board of Director’s approved an adjustment to the Conversion Price of $0.00627
per share ($1.254 per share post-split) to $1.10 per share (post-split). This
revised conversion right will expire on December 6, 2018.

 

Please refer to Schedule 1 attached hereto for an updated accounting of your
loans to the Company including the calculation of interest due (collectively,
the “Debt”), which are eligible for the conversion right described in this
letter.

 

If you intend to take advantage of this conversion right, please complete the
accompanying NOTICE REGARDING INTENT TO CONVERT DEBT and send it to me on or
before December 6, 2018. Upon receipt of your notice we will ask our stock
transfer agent to issue a certificate to you for the appropriate number of
shares.

 

If you have any questions regarding the conversion of your Debt into Common
Stock, please contact me at grink@abtechindustries.com or Lane Castleton at
lcastleton@abtechindustries.com.

 

  Yours truly,         Abtech Holdings, Inc.               By: /s/ Glenn R. Rink
  Name:   Glenn R. Rink   Title:   President, C.E.O.

 

4110 N. Scottsdale Rd., Suite 235 Scottsdale AZ 85251

Phone 480.874.4000 Toll Free 1.800.545.8999 Fax 480.970.1665 Web
www.abtechindustries.com

Makers-of-Smart-Sponge [image_004.jpg]

 



 

 

 



Exhibit 10.3

 



 

Schedule 1

 



LENDER Loan Date  Loan
Amount Interest Rate  Interest Accrued Total Amount Due Rate Number of Shares of
Common Stock to be Issued Upon Conversion                 Wendy Neu 5/12/16
 $   300,000.00 10%  $  77,095.89  $   377,095.89         1.10
             342,814 Wendy Neu 6/15/16       200,000.00 10%      49,534.25
      249,534.25         1.10              226,849 Wendy Neu 6/14/17
      159,000.00 10%      23,523.29       182,523.29         1.10
             165,930 Wendy Neu 6/29/17       159,000.00 10%      22,869.86
      181,869.86         1.10              165,336 Wendy Neu 7/13/17
      149,000.00 10%      20,860.00       169,860.00         1.10
             154,418 Wendy Neu 7/27/17       156,000.00 10%      21,241.64
      177,241.64         1.10              161,129 Wendy Neu 8/9/17
      159,000.00 10%      21,083.84       180,083.84         1.10
             163,713 Wendy Neu 8/24/17       150,000.00 10%      19,273.97
      169,273.97         1.10              153,885 Wendy Neu 9/7/17
      156,000.00 10%      19,446.58       175,446.58         1.10
             159,497 Wendy Neu 9/20/17       156,000.00 10%      18,890.96
      174,890.96         1.10              158,992 Wendy Neu 2/8/18
      134,000.00 10%      11,050.41       145,050.41         1.10
             131,864                 Totals    $ 1,878,000.00    $304,870.69  $
2,182,870.69            1,984,427





 

 

 

 

 



 

Exhibit 10.3

 



NOTICE REGARDING INTENT TO CONVERT DEBT

 

To the Board of Directors of Abtech Holdings, Inc.:

 

Pursuant to the terms of the debt conversion letter (the “Side Letter”) entered
into with Abtech Holdings, Inc. (the “Company”) on September 16, 2018,
memorializing the terms of the conversion of loans I have made to the Company
into shares of the Company’s common stock, as amended by the letter from Glenn
Rink dated November 15, 2018, please be advised that I am providing written
notice requesting the Company to convert all debt owed to me by the Company
amounting to $1,878,000 plus all the interest accrued thereon, into shares of
the Company’s common stock at the conversion price of $1.10 per share. Please
effect this conversion as soon as it is practicable following receipt of this
notice and compliance with all corporate and securities laws.

 

 

Sincerely,           Wendy Neu                 By: /s/ Wendy Neu         Date:
12/6/18  

 

 



 



